ORDER

PER CURIAM.
Licensee appeals judgment after a trial de novo of a driver’s license administrative suspension for operating a motor vehicle with a .10% or greater blood alcohol content. The sole issue is whether Director of Revenue offered evidence to support a finding the testing officer was a type III permit holder as required by department of health regulations and Sellenriek v. Director of Revenue, 826 S.W.2d 338, 340-341 (Mo. banc 1992). Exhibit B was admitted over a general hearsay objection. It included an operational checklist which was prepared by the testing officer and included his permit number and future expiration date. The exhibit was admissible, section 490.680 RSMo 1994, and sufficient to meet Director of Revenue’s burden of proof. An extended opinion would have no precedential value.
We affirm. Rule 84.16(b).